OFFICE OFTHE   ATTORNEY    GENERALOFTEXAS
                             AUSTIN




                                                 April 10, les9


Eonorable %.L‘,
             ii.~rimble
FiT8t   ;rs8$8tAAt
Stat8   ihlpCriAt0AdeAt
Cepartmentof Eduaation
a8tlA, Texas
i:on. '2.I;. iM.uhle, April 10, 1939,.Psge2



Xat3onal Bank in bandarn, the depository ct Bander8 Cotity, or
whether the mme Ghould be deposited  in the Ssblnal %%te Bank,
the depository,ror the Independent School filstriot.

          ..eaGsuwe that under the statutes Utopia Independent
Sohool ifi such h district 88 18 4ntitled t0 b4Ve it8 trUSlt44a
designate a de~os$tory bank for the fUGd8 OS the district aad that
such depository bank has.been properly saleated.
           Article 2806, Revlaed Civil Statutes,provides In part as
follows:
           0  i Cemmoa mhoolbimtrlot.8 map in like manner h.
    4QA80&&8&        With
                      OO&i&lOtl#   i&hQWihlt 6OhOQl di6triOt8~
    aad the dlstrlot aa arut. aball ba knoun by the MY       or
    the independentaahool dirtriot lnoluded therein,and
    the management of the aq* d3etrl:iot 8haU be under the
    existing board of trwtew     or the lndopendeut-aahooltim-
    triet, and all the right* 8n4 Prlvil~ea (Irantad+ Me-
    pandax+ dlatrfota by the law8 of thf6 &ak, *hall be &VOX&
    to the aonrollQte& in(lape&mntfIi&rla$ o-ted un&r $im
    pro~lsions of this Jaw; . . ."
         ma010 eaw, swt80d crrii .%ktut+ pr0rid~ the it at.
an wmaaption eleotlon l a a Jo r lty of the votera iota to U#UBO':&
pay off the bonded iodebtedneu or any of the dietriots ocpoolr3ag
the oon8olfdatedd&&riot, thsn #mid boa&g ln6ebtdmm          8hd.l
bea? the obllgtion.oi tba aonaoU&at~ &i&riot.
         Artiole.ti, kb~isad Civil Statuteo,prwldea for the
.aP$&.ntmentof a treaaurar by lndopaa4at lahool dirtriot kartag
aoskthan one hundre&anQ ftfty soholaatiaa. Provision ia thenin
meukror the treamrer to be bond&
         Arti    e791, s&ND84 MVllEH&Ptss, provlber for @%.in-
.depea&mt school dlstrlot~aes~wor-eo~&ator o? taxes. Aytltie
8798, &wised Civil Statthus, prorid that rb4n a mjorlty  of ~a8
board   or truth48    0s    w   ia40ptta44nt   .aiattiot   prerer   to   hqa   th8   tam8
6f that distrlot aroesw4    and oelleutiedby the omnty  atMfOmw=ed-
leeteoror oolleotsdonly by the ooftatytax oolleator,s&uuealmllbe
assowed   alla aolleoted b* raid 44unty ~offiosn and turnetlov4r to
the t~aeumr     of the inde~sndsnt~lohooldlstriot.forwhfoh l-h
taxes hwe been aolleutsd.
'Bon. T. hi. Trimble, i,pril 10, 1939, Page 3


          The former bond obligation of the Taylor Fonimon :%hool
iriatrict is non the obligation of Utopia Ind8pOAd8At School District.
That dlstrlot ha8 a treasurer or depository bank of It8 own. It Is
the duty 01 the tax collector of Bandera County to deliver to that
depository all taxes which he colleots iu behalf of said Utopia
Independent Sohool Di8triCt.   Sot only 18 the depository bank of
Utopla independent 2chool ~letrlct entltled to have the money de-
po8lted with it for eafekeeping, but the Independent School ~lstrlat
Itself Is entitled to have the fund8 there deposited to be proteated
by the bond put up by that particular depository. Sabinal State
Bank being the depository of the L'topia In~e@enUent Sahool Diatrlct,'
all aueh runde belonging to the dla‘trlct which bar4 been thu4 d4-
posited tn the ?irst FlatioaalBank OS Banden shotildbe trawfmrd
toth~SabUal8tatoBaak.
                                        YQUM vary truly




                                         -.